DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group 1 in the reply filed on November 13, 2020 is acknowledged.
Applicant’s election without traverse of the species SEQ ID NO: 146 in the reply filed on March 17, 2021 is acknowledged. 
Claims 1-31 are currently pending. 
 	Claims 7-12 and 15-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on November 13, 2020 and March 17, 2021.  
Claims 4-6 been examined to the extent that the claims read on SEQ ID Nos: 146, 6, and 76. The additionally recited sequences been withdrawn from consideration as being directed to non-elected subject matter.   Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between SEQ ID Nos: 141-145 and basaloid squamous cell carcinoma. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a calculation step of, based on the measurement values obtained in the measurement step, calculating expression ratios for each gene based on the measurement values of the test subject and the healthy subject or the group of healthy subjects, thereby obtaining a sum of the expression ratios, or calculating an average measurement value from the respective measurement values of all of the genes measured in the measurement step for the test subject and the group of healthy subjects.  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Additionally the claims recite a determination step of, based on the values obtained in the calculation step, determining that the test subject is highly likely to be affected with basaloid squamous cell carcinoma of the esophagus in a case in which the sum exceed a given cutoff value resulting from an ROC curve, or in a case in which the average measurement value of the test subject is statistically significantly larger than the average measurement value of the group 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The step of “measuring” expression levels of 5 kinds of genes comprising nucleotide sequences shown in SEQ ID NOs: 141 to 145 does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Measuring expression levels of SEQ ID Nos: 141-145 merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification (para 0177) teaches that measurement of transcription products of genes for differentiating BSCE may be conducted by a known nucleic acid quantification method and it is not particularly limited. For example, the hybridization method or the nucleic acid amplification method is exemplified.
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Su (Clin Cancer Research 17(9) May 1, 2011) teaches that they profiled global gene expression of esophageal squamous cell carcinoma using Affymetrix 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	 
Claims 1-6, 13, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for identifying a human subject with basaloid squamous cell carcinoma of the esophagus, comprising:
obtaining a tumor sample from the esophagus of the human subject;
assaying the tumor sample to determine the level of COL9A2, FGF3, NPTX2, COL9A3, and COL9A1 mRNA;
identifying the human subject as having basaloid squamous cell carcinoma of the esophagus when the level of COL9A2, FGF3, NPTX2, COL9A3, and COL9A1 mRNA in the tumor sample is differentially expressed in comparison to the level of COL9A2, FGF3, NPTX2, COL9A3, and COL9A1 mRNA in samples from the esophagus of healthy human subjects.   


does not reasonably provide enablement for methods which encompass (i) any sample type, (ii) any organism, and (iii) protein expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method for assisting differentiating contraction of basaloid squamous cell carcinoma of the esophagus. 
The claims recite a measurement step of measuring expression levels of 5 kinds of genes comprising nucleotide sequences shown in SEQ ID NOs: 141 to 145, respectively, per unit amount of samples collected from a test subject and a healthy subject or a group of healthy subjects, thereby obtaining measurement values thereof.  In view of the recitation of “samples” the claims encompass the analysis of ANY type of sample (i.e., blood, esophageal samples, 
The claims recite a calculation step of, based on the measurement values obtained in the measurement step, calculating expression ratios for each gene based on the measurement values of the test subject and the healthy subject or the group of healthy subjects, thereby obtaining a sum of the expression ratios, or calculating an average measurement value from the respective measurement values of all of the genes measured in the measurement step for the test subject and the group of healthy subjects.
The claims recite a determination step of, based on the values obtained in the calculation step, determining that the test subject is highly likely to be affected with basaloid squamous cell carcinoma of the esophagus in a case in which the sum exceed a given cutoff value resulting from an ROC curve, or in a case in which the average measurement value of the test subject is statistically significantly larger than the average measurement value of the group of healthy subjects. 
The nature of the invention requires a reliable correlation between the levels of SEQ ID NOs: 141-145 (COL9A2, FGF3, NPTX2, COL9A3, and COL9A1) and basaloid squamous cell carcinoma.
 Teachings in the Specification and Examples
The specification (Example 1) teaches that of 98 patients, there were 18 patients from whom only surgical specimens were collected, 68 patients from whom only biopsy specimens 
The specification (Example 5) teaches that a group of essential genes for differentiating BSCE was selected from the 70 genes listed in Table 1.  The specification teaches that SEQ ID NOs: 141-145 (COL9A2, FGF3, NPTX2, COL9A3, and COL9A1) could differentiate the BSCE specimen group and the non-BSCE specimen group. This group of 5 genes was designated as a group of essential genes for differentiating BSCE. 
State of the Art and the Unpredictability of the Art
Because the claims encompass measuring the expression of SEQ ID NOs: 141-145 (COL9A2, FGF3, NPTX2, COL9A3, and COL9A1) in ANY type of sample it is relevant to point out the unpredictability in comparing gene expression among different sample types. Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that variation in gene expression is extensive among tissues (abstract). Whitehead further teaches that many different 
Because the claims encompass both human and non-human samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing results from gene expression analysis data in humans to other even closely related animals.  In fact Coleman (Drug Discovery Today. 2003. 8: 233-235) teaches that gene expression patterns between mice and humans shared some degree of similarity, but that the basic patterns of gene expression differed and that there was no general rule for predicting gene expression (page 234). Coleman concluded that ‘(t)he validity of mouse or other animal species as a human surrogate should not be assumed.” These teachings of Coleman support the finding that there is no predictable means for determining whether the gene expression profiles obtained in a human will be identical to that in the diverse genus of non-human organisms encompassed by the claims. 
Because the claims encompass measuring both RNA and protein levels, it is relevant to point out the unpredictability as to whether or not a measure of nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to differentiate basaloid squamous cell carcinoma from other types of esophageal cancer based on the analysis of expression levels (including both RNA and protein) in ANY sample type obtained from ANY organism. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634